DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 4-5, 12-13, and 15 have been cancelled.
Claims 16 and 17 have been added.
Claims 1, 6, 8-10 and 14 have been amended.
Claims 1-3, 6-11, 14, and 16-17 are presented for examination.
Claims 1-3, 6-11, 14, and 16-17 are currently rejected.

Response to Arguments
Regarding 35 U.S.C. § 102, the claims have been amended to overcome the rejection. Accordingly, the 35 U.S.C. § 102 rejection has been withdrawn.
Applicant's arguments filed on July 25, 2022 with respect to 35 U.S.C. § 103 have been fully considered but they are not persuasive. The Applicant argues:
“As discussed above with respect to claims 9 and 14, Kutila does not teach obtaining calibration of a surface condition monitoring sensor. Trappe is therefore relied upon to disclose said limitation.
Paragraph [0071] of Trappe teaches estimation of road conditions (e.g. dry asphalt versus wet asphalt versus icy asphalt) as well as use of calibrated measuring devices. However, Trappe appears to be completely silent on processing received dry references to obtain location-based calibration of the surface condition monitoring sensor comprised by the apparatus, as recited in the claimed invention.
 Therefore, the cited combination fails to disclose each and every limitation of the claims 1 and 8. Said claims are patentable over Kutila in view of Trappe for at least that reason. Claims 2, 3, 6, 7 and 16 are dependent on claim 1, whereby these dependent claims are also patentable over the cited references for the same reason as the independent claims.”

The Examiner has considered the Applicant’s arguments and respectfully traverses. The claims do not recite “obtain location-based calibration of the surface condition monitoring sensor,” as argued by the Applicant. The claims filed on July 25, 2022 merely recite “obtain calibration of the surface condition monitoring sensor.” Kutila Col. 20 Lines 63-67 teaches comparing sensor performance to a normalized reference, while Trappe [0071] explicitly teaches the calibration of measuring devices to estimate road surface conditions including dry asphalt, which is a “dry reference” according to [0005] of the instant specification. Therefore, the combination of Kutila with Trappe clearly teaches processing received dry references to obtain calibration of the surface condition monitoring sensor comprised by the apparatus. For these reasons, the Examiner maintains the 35 U.S.C. § 103 rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-11, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kutila et al. (U.S. Patent No. 10,921,810) in view of Trappe (Patent ID No. WO 2017/189361A1).

Regarding claim 1, Kutila teaches the apparatus comprising:
a normalized surface condition monitoring sensor configured to be attached to a vehicle
Kutila Col. 4 Lines 16-20 disclose “Furthermore, mounting position of the sensor influences the sensor's performance. Sensors in the front bumper may be vulnerable to dirt, dust, and snow, whereas sensors located behind the front windshield are less sensitive to adverse weather conditions.”
The Examiner notes that mounting is a form of attaching.
Kutila Col. 20 Lines 63-67 disclose “A measurement setup includes reference sensors 2502 and targets 2506, 2508, 2510, 2512 that are located at pre-determined distances from the sensor being evaluated. Sensor performance (which may include a sensor's range 2504) may be measured and compared to a normalized reference.”
a receiver configured to wirelessly receive dry references from the node, wherein values of the dry references originate from the at least one normalized surface condition monitoring system, and wherein at least some of the values of the dry references are associated with position information obtained by at least one first external positioning system.
Kutila Col. 20 Lines 63-67 disclose “A measurement setup includes reference sensors 2502 and targets 2506, 2508, 2510, 2512 that are located at pre-determined distances from the sensor being evaluated. Sensor performance (which may include a sensor's range 2504) may be measured and compared to a normalized reference.”
Kutila Col. 8 Lines 8-10 disclose “Onboard sensors may classify a road surface to a few categories/conditions such as dry asphalt, wet asphalt, water, ice and snow.”
Kutila Col. 9 Lines 25-28 disclose “Road condition information may be received 1320 and stored 1322 in memory within a roadside unit 1326. The roadside unit 1326 broadcasts 1324 a road condition message to vehicles.”
The Examiner notes that broadcasting is wireless transmission.
Kutila Col. 22 Lines 47-48 disclose “The location may be either at current location of the vehicle or at planned route locations.”
The Examiner notes that a current location of a vehicle is its real-time location.
Kutila Col. 25 Lines 40-43 disclose “the processor 118 may also be coupled to the GPS chipset 136, which may be configured to provide location information (e.g., longitude and latitude) regarding the current location of the WTRU 102.”
The Examiner notes that a GPS is an external positioning system.
The Examiner notes that the WTRU is “connected to or implemented in the vehicle” as disclosed in Kutila Col. 23 Lines 60-63.
and a processing unit comprising at least one processing core, at least one memory including computer program code, the at least one memory
Kutila Col. 26 Lines 1-7 disclose “As used herein, a module includes hardware (e.g., one or more processors, one or more microprocessors, one or more microcontrollers, one or more microchips, one or more application-specific integrated circuits (ASICs), one or more field programmable gate arrays (FPGAs), one or more memory devices) deemed suitable by those of skill in the relevant art for a given implementation.”
Kutila Col. 26 Lines 8-13 disclose “Each described module may also include instructions executable for carrying out the one or more functions described as being carried out by the respective module, and it is noted that those instructions could take the form of or include hardware (i.e., hardwired) instructions, firmware instructions, software instructions, and/or the like…”
and the computer program code being configured to, with the at least one processing core, cause the apparatus at least to: process the dry references based on a real time position of the apparatus…
Kutila Col. 8 Lines 8-10 disclose “Onboard sensors may classify a road surface to a few categories/conditions such as dry asphalt, wet asphalt, water, ice and snow.”
Kutila Col. 10 Lines 3-10 disclose “A weather service provider may provide local weather data and short term weather history based on location coordinates. A road authority or other service provider may maintain a road condition database and may be capable of sending responses to queries of road condition at certain location. The user's vehicle is equipped with sensors that may measure a road's profile and classify a road's surface.”
Kutila Col. 10 Lines 1-8 disclose “…connected vehicles may be capable of sensing road conditions broadcast appropriate message to other vehicles…A road authority or other service provider may maintain a road condition database and may be capable of sending responses to queries of road condition at certain location.”
Kutila Col. 22 Lines 47-48 disclose “The location may be either at current location of the vehicle or at planned route locations.”
The Examiner notes that a current location of a vehicle is its real-time location.
Kutila does not teach:
to obtain calibration of the surface condition monitoring sensor
However, Trappe teaches:
to obtain calibration of the surface condition monitoring sensor
Trappe [0071] discloses “the relationship between friction and slippage under varying conditions is used to estimate the road type and road conditions (e.g. dry asphalt versus wet asphalt versus icy asphalt). Collectively, many different approaches to estimating friction and slippage exist, ranging from online algorithms that use in-vehicle sensors to estimate these parameters in real-time, to more highly-specialized and calibrated measuring devices that estimate these parameters…”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the road condition sensors disclosed in Kutila to incorporate calibration, as taught in Trappe, for improved data collection accuracy thereby improving vehicular control decisions.

Regarding claim 2, Kutila in combination with Trappe teaches the apparatus according to claim 1, wherein Kutila further teaches:
the normalized surface condition monitoring sensor is a road condition monitoring sensor.
Kutila Col. 8 Lines 5-10 disclose “The system may provide measurement data to the road maintenance authorities, maintainers of road condition management services. Onboard sensors may classify a road surface to a few categories/conditions such as dry asphalt, wet asphalt, water, ice and snow.”
Kutila Col. 20 Lines 63-67 disclose “A measurement setup includes reference sensors 2502 and targets 2506, 2508, 2510, 2512 that are located at pre-determined distances from the sensor being evaluated. Sensor performance (which may include a sensor's range 2504) may be measured and compared to a normalized reference.”

Regarding claim 3, Kutila in combination with Trappe teaches the apparatus according to claim 1, wherein Kutila further teaches:
the apparatus is configured to be attached to a vehicle.
Kutila Col. 4 Lines 16-20 disclose “Furthermore, mounting position of the sensor influences the sensor's performance. Sensors in the front bumper may be vulnerable to dirt, dust, and snow, whereas sensors located behind the front windshield are less sensitive to adverse weather conditions.”
The Examiner notes that mounting is a form of attaching.


Regarding claim 6, Kutila in combination with Trappe teaches the apparatus according to claims 1-5, Kutila further teaches wherein:
the at least one memory and the computer program code being configured to, with the at least one processing core
Kutila Col. 26 Lines 8-13 disclose “Each described module may also include instructions executable for carrying out the one or more functions described as being carried out by the respective module, and it is noted that those instructions could take the form of or include hardware (i.e., hardwired) instructions, firmware instructions, software instructions, and/or the like…”
cause the apparatus at least to: process dry references based on a real time position of the apparatus…
Kutila Col. 20 Lines 63-67 disclose “A measurement setup includes reference sensors 2502 and targets 2506, 2508, 2510, 2512 that are located at pre-determined distances from the sensor being evaluated. Sensor performance (which may include a sensor's range 2504) may be measured and compared to a normalized reference.”
Kutila Col. 8 Lines 8-10 disclose “Onboard sensors may classify a road surface to a few categories/conditions such as dry asphalt, wet asphalt, water, ice and snow.”
Kutila Col. 22 Lines 47-48 disclose “The location may be either at current location of the vehicle or at planned route locations.”
The Examiner notes that a current location of a vehicle is its real-time location.
Trappe further teaches:
to obtain continuous calibration of the surface condition monitoring sensor.
Trappe [0071] discloses “the relationship between friction and slippage under varying conditions is used to estimate the road type and road conditions (e.g. dry asphalt versus wet asphalt versus icy asphalt). Collectively, many different approaches to estimating friction and slippage exist, ranging from online algorithms that use in-vehicle sensors to estimate these parameters in real-time, to more highly-specialized and calibrated measuring devices that estimate these parameters…”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the road condition sensors disclosed in Kutila to incorporate calibration, as taught in Trappe, for improved data collection accuracy thereby improving vehicular control decisions.

Regarding claim 7, Kutila in combination with Trappe teaches the apparatus according to claim 1, Kutila further teaches comprising:
a transmitter for transmitting surface condition data and/or the real time position of the apparatus to the node.
Kutila Col. 24 Lines 50-53 disclose “The transmit/receive element 122 may be configured to transmit signals to, or receive signals from, a base station (e.g., the base station 114a) over the air interface 115/116/117.” Kutila Fig. 27 is provided below.
The Examiner notes that the GPS chipset, “which may be configured to provide location information (e.g., longitude and latitude) regarding the current location of the [wireless transmit/receive unit]” described in Col. 25 Lines 41-43, is a component of the information that is transmitted over the air interface as depicted in Fig. 27 element 136.

    PNG
    media_image1.png
    674
    439
    media_image1.png
    Greyscale


Regarding claim 8, Kutila teaches the method comprising:
receiving dry references from a node, wherein values of the dry references originate from at least one normalized surface condition monitoring system, and wherein at least some of the values of the dry references are associated with position information obtained by at least one first positioning system
Kutila Col. 20 Lines 63-67 disclose “A measurement setup includes reference sensors 2502 and targets 2506, 2508, 2510, 2512 that are located at pre-determined distances from the sensor being evaluated. Sensor performance (which may include a sensor's range 2504) may be measured and compared to a normalized reference.”
Kutila Col. 8 Lines 8-10 disclose “Onboard sensors may classify a road surface to a few categories/conditions such as dry asphalt, wet asphalt, water, ice and snow.”
Kutila Col. 9 Lines 25-28 disclose “ Road condition information may be received 1320 and stored 1322 in memory within a roadside unit 1326. The roadside unit 1326 broadcasts 1324 a road condition message to vehicles.”
Kutila Col. 10 Lines 1-8 disclose “…connected vehicles may be capable of sensing road conditions broadcast appropriate message to other vehicles…A road authority or other service provider may maintain a road condition database and may be capable of sending responses to queries of road condition at certain location.”
Kutila Col. 22 Lines 47-48 disclose “The location may be either at current location of the vehicle or at planned route locations.”
The Examiner notes that a current location of a vehicle is its real-time location.
Kutila Col. 25 Lines 40-43 disclose “the processor 118 may also be coupled to the GPS chipset 136, which may be configured to provide location information (e.g., longitude and latitude) regarding the current location of the WTRU 102.”
The Examiner notes that a GPS is an external positioning system.
The Examiner notes that the WTRU is “connected to or implemented in the vehicle” as disclosed in Kutila Col. 23 Lines 60-63.
determining a real time position of a normalized surface condition monitoring sensor attached to a vehicle by at least one second external positioning system 
Kutila Col. 4 Lines 16-20 disclose “Furthermore, mounting position of the sensor influences the sensor's performance. Sensors in the front bumper may be vulnerable to dirt, dust, and snow, whereas sensors located behind the front windshield are less sensitive to adverse weather conditions.”
The Examiner notes that mounting is a form of attaching.
Kutila Col. 20 Lines 63-67 disclose “A measurement setup includes reference sensors 2502 and targets 2506, 2508, 2510, 2512 that are located at pre-determined distances from the sensor being evaluated. Sensor performance (which may include a sensor's range 2504) may be measured and compared to a normalized reference.”
Kutila Col. 8 Lines 8-10 disclose “Onboard sensors may classify a road surface to a few categories/conditions such as dry asphalt, wet asphalt, water, ice and snow.”
Kutila Col. 10 Lines 1-8 disclose “…connected vehicles may be capable of sensing road conditions broadcast appropriate message to other vehicles…A road authority or other service provider may maintain a road condition database and may be capable of sending responses to queries of road condition at certain location.”
Kutila Col. 22 Lines 47-48 disclose “The location may be either at current location of the vehicle or at planned route locations.”
The Examiner notes that a current location of a vehicle is its real-time location.
Kutila Col. 23 Lines 29-33 disclose “Satellite positioning performance degradation may be measured. Satellite positioning data becomes degraded in bad weather conditions due to signal attenuation. For some embodiments, GNSS performance data may be added to sensor performance estimations.”
The Examiner notes that GNSS may be a second external positioning system.
and processing the dry references based on the real time position of the normalized surface condition monitoring sensor…
Kutila Col. 8 Lines 8-10 disclose “Onboard sensors may classify a road surface to a few categories/conditions such as dry asphalt, wet asphalt, water, ice and snow.”
Kutila Col. 10 Lines 3-10 disclose “A weather service provider may provide local weather data and short term weather history based on location coordinates. A road authority or other service provider may maintain a road condition database and may be capable of sending responses to queries of road condition at certain location. The user's vehicle is equipped with sensors that may measure a road's profile and classify a road's surface.
Kutila Col. 20 Lines 63-67 disclose “A measurement setup includes reference sensors 2502 and targets 2506, 2508, 2510, 2512 that are located at pre-determined distances from the sensor being evaluated. Sensor performance (which may include a sensor's range 2504) may be measured and compared to a normalized reference.”
Kutila Col. 10 Lines 1-8 disclose “…connected vehicles may be capable of sensing road conditions broadcast appropriate message to other vehicles…A road authority or other service provider may maintain a road condition database and may be capable of sending responses to queries of road condition at certain location.”
Kutila Col. 22 Lines 47-48 disclose “The location may be either at current location of the vehicle or at planned route locations.”
The Examiner notes that a current location of a vehicle is its real-time location.
Kutila does not teach the following limitation but Trappe teaches:
obtain calibration of the surface condition monitoring sensor
Trappe [0071] discloses “the relationship between friction and slippage under varying conditions is used to estimate the road type and road conditions (e.g. dry asphalt versus wet asphalt versus icy asphalt). Collectively, many different approaches to estimating friction and slippage exist, ranging from online algorithms that use in-vehicle sensors to estimate these parameters in real-time, to more highly-specialized and calibrated measuring devices that estimate these parameters…”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the road condition sensors disclosed in Kutila to incorporate calibration, as taught in Trappe, for improved data collection accuracy thereby improving vehicular control decisions.

Regarding claim 9, Kutila teaches the system comprising:
a processing unit comprising at least one processing core, at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processing core
Kutila Col. 26 Lines 1-7 disclose “As used herein, a module includes hardware (e.g., one or more processors, one or more microprocessors, one or more microcontrollers, one or more microchips, one or more application-specific integrated circuits (ASICs), one or more field programmable gate arrays (FPGAs), one or more memory devices) deemed suitable by those of skill in the relevant art for a given implementation.”
Kutila Col. 26 Lines 8-13 disclose “Each described module may also include instructions executable for carrying out the one or more functions described as being carried out by the respective module, and it is noted that those instructions could take the form of or include hardware (i.e., hardwired) instructions, firmware instructions, software instructions, and/or the like…”
cause the system at least to: receive dry references from at least one normalized surface condition monitoring system, wherein at least some of the values of the dry references are associated with position information obtained by at least one first external positioning system
Kutila Col. 8 Lines 8-10 disclose “Onboard sensors may classify a road surface to a few categories/conditions such as dry asphalt, wet asphalt, water, ice and snow.”
Kutila Col. 20 Lines 63-67 disclose “A measurement setup includes reference sensors 2502 and targets 2506, 2508, 2510, 2512 that are located at pre-determined distances from the sensor being evaluated. Sensor performance (which may include a sensor's range 2504) may be measured and compared to a normalized reference.”
store the received dry references in the at least one memory
Kutila Col. 10 Lines 3-10 disclose “A weather service provider may provide local weather data and short term weather history based on location coordinates. A road authority or other service provider may maintain a road condition database and may be capable of sending responses to queries of road condition at certain location. The user's vehicle is equipped with sensors that may measure a road's profile and classify a road's surface.”
transmit at least a part of the stored dry references to an apparatus comprising a normalized surface condition monitoring sensor attached to a vehicle…
Kutila Col. 8 Lines 5-10 disclose “The system may provide measurement data to the road maintenance authorities, maintainers of road condition management services. Onboard sensors may classify a road surface to a few categories/conditions such as dry asphalt, wet asphalt, water, ice and snow.”
Kutila Col. 13 Lines 2-7 disclose “The road condition management service 1906 retrieves from a database road condition data for the host vehicle's road segment 1922. The road condition management service 1906 sends a road condition data response message 1924 to the host vehicle 1902.”
The Examiner notes that sending of data is analogous to data transmission.
Kutila does not teach:
…to obtain calibration of the surface condition monitoring sensor
However, Trappe teaches:
…to obtain calibration of the surface condition monitoring sensor
Trappe [0071] discloses “the relationship between friction and slippage under varying conditions is used to estimate the road type and road conditions (e.g. dry asphalt versus wet asphalt versus icy asphalt). Collectively, many different approaches to estimating friction and slippage exist, ranging from online algorithms that use in-vehicle sensors to estimate these parameters in real-time, to more highly-specialized and calibrated measuring devices that estimate these parameters…”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the road condition sensors disclosed in Kutila to incorporate calibration, as taught in Trappe, for improved data collection accuracy thereby improving vehicular control decisions.

Regarding claim 10, Kutila teaches the system according to claim 9, wherein:
the at least one memory and the computer program code being configured to, with the at least one processing core, cause the system at least to:
Kutila Col. 26 Lines 1-7 disclose “As used herein, a module includes hardware (e.g., one or more processors, one or more microprocessors, one or more microcontrollers, one or more microchips, one or more application-specific integrated circuits (ASICs), one or more field programmable gate arrays (FPGAs), one or more memory devices) deemed suitable by those of skill in the relevant art for a given implementation.”
Kutila Col. 26 Lines 8-13 disclose “Each described module may also include instructions executable for carrying out the one or more functions described as being carried out by the respective module, and it is noted that those instructions could take the form of or include hardware (i.e., hardwired) instructions, firmware instructions, software instructions, and/or the like…”
receive a real time position of the apparatus
Kutila Col. 22 Lines 47-48 disclose “The location may be either at current location of the vehicle or at planned route locations.”
The Examiner notes that a current location of a vehicle provides the real-time location of the apparatus that is attached to said vehicle.
and transmit at least a part of the stored dry references to the apparatus based on the real time position of the apparatus.
Kutila Col. 8 Lines 5-10 disclose “The system may provide measurement data to the road maintenance authorities, maintainers of road condition management services. Onboard sensors may classify a road surface to a few categories/conditions such as dry asphalt, wet asphalt, water, ice and snow.”
Kutila Col. 9 Lines 25-28 disclose “ Road condition information may be received 1320 and stored 1322 in memory within a roadside unit 1326. The roadside unit 1326 broadcasts 1324 a road condition message to vehicles.”
Kutila Col. 13 Lines 2-7 disclose “The road condition management service 1906 retrieves from a database road condition data for the host vehicle's road segment 1922. The road condition management service 1906 sends a road condition data response message 1924 to the host vehicle 1902.”
The Examiner notes that sending of data is analogous to data transmission.
Kutila Col. 22 Lines 47-48 disclose “The location may be either at current location of the vehicle or at planned route locations.”
The Examiner notes that a current location of a vehicle provides the real-time location of the apparatus that is attached to said vehicle.

Regarding claim 11, Kutila teaches the system according to claim 9, wherein:
the system is configured to receive road weather station data and/or meteorological measurement data.
Kutila Col. 6 Lines 20-22 disclose “Previous weather conditions may be received from a weather data provider, and upcoming road conditions may be received from other vehicles.”

Regarding claim 14, Kutila teaches the method comprising:
receiving dry references from at least one normalized surface condition monitoring system, wherein at least some of the values of the dry references are associated with position information obtained by at least one first external positioning system
Kutila Col. 8 Lines 8-10 disclose “Onboard sensors may classify a road surface to a few categories/conditions such as dry asphalt, wet asphalt, water, ice and snow.”
Kutila Col. 20 Lines 63-67 disclose “A measurement setup includes reference sensors 2502 and targets 2506, 2508, 2510, 2512 that are located at pre-determined distances from the sensor being evaluated. Sensor performance (which may include a sensor's range 2504) may be measured and compared to a normalized reference.”
Kutila Col. 10 Lines 1-8 disclose “…connected vehicles may be capable of sensing road conditions broadcast appropriate message to other vehicles…A road authority or other service provider may maintain a road condition database and may be capable of sending responses to queries of road condition at certain location.”
Kutila Col. 22 Lines 47-48 disclose “The location may be either at current location of the vehicle or at planned route locations.”
The Examiner notes that a current location of a vehicle is its real-time location.
Kutila Col. 25 Lines 40-43 disclose “the processor 118 may also be coupled to the GPS chipset 136, which may be configured to provide location information (e.g., longitude and latitude) regarding the current location of the WTRU 102.”
The Examiner notes that a GPS is an external positioning system.
The Examiner notes that the WTRU is “connected to or implemented in the vehicle” as disclosed in Kutila Col. 23 Lines 60-63.
storing the received dry references in at least one memory
Kutila Col. 10 Lines 3-10 disclose “A weather service provider may provide local weather data and short term weather history based on location coordinates. A road authority or other service provider may maintain a road condition database and may be capable of sending responses to queries of road condition at certain location. The user's vehicle is equipped with sensors that may measure a road's profile and classify a road's surface.”
and transmitting at least a part of the stored dry references to an apparatus comprising a normalized surface condition monitoring sensor attached to a vehicle… 
Kutila Col. 8 Lines 8-10 disclose “Onboard sensors may classify a road surface to a few categories/conditions such as dry asphalt, wet asphalt, water, ice and snow.”
Kutila Col. 9 Lines 25-28 disclose “Road condition information may be received 1320 and stored 1322 in memory within a roadside unit 1326. The roadside unit 1326 broadcasts 1324 a road condition message to vehicles.”
Kutila Col. 13 Lines 2-7 disclose “The road condition management service 1906 retrieves from a database road condition data for the host vehicle's road segment 1922. The road condition management service 1906 sends a road condition data response message 1924 to the host vehicle 1902.”
The Examiner notes that sending of data is analogous to data transmission.
Kutila Col. 4 Lines 16-20 disclose “Furthermore, mounting position of the sensor influences the sensor's performance. Sensors in the front bumper may be vulnerable to dirt, dust, and snow, whereas sensors located behind the front windshield are less sensitive to adverse weather conditions.”
The Examiner notes that mounting is a form of attaching
Kutila does not teach:
to obtain calibration of the surface condition monitoring sensor
However, Trappe teaches:
to obtain calibration of the surface condition monitoring sensor
Trappe [0071] discloses “the relationship between friction and slippage under varying conditions is used to estimate the road type and road conditions (e.g. dry asphalt versus wet asphalt versus icy asphalt). Collectively, many different approaches to estimating friction and slippage exist, ranging from online algorithms that use in-vehicle sensors to estimate these parameters in real-time, to more highly-specialized and calibrated measuring devices that estimate these parameters…”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the road condition sensors disclosed in Kutila to incorporate calibration, as taught in Trappe, for improved data collection accuracy thereby improving vehicular control decisions.

Regarding claim 16, Kutila in combination with Trappe teaches apparatus according to claim 1, wherein Kutila further teaches:
the receiver is configured to wirelessly receive dry references from a server.
Kutila Col. 8 Lines 8-10 disclose “Onboard sensors may classify a road surface to a few categories/conditions such as dry asphalt, wet asphalt, water, ice and snow.”
Kutila Col. 9 Lines 25-28 disclose “Road condition information may be received 1320 and stored 1322 in memory within a roadside unit 1326. The roadside unit 1326 broadcasts 1324 a road condition message to vehicles.”
The Examiner notes that broadcasting is wireless transmission.
Kutila Col. 13 Lines 30-33 disclose “FIGS. 19 and 20 both show road condition messages 1924, 1926, 1932, 2012, 2014, 2018, 2024 sent between vehicles 1902, 1908, 2002, 2006 to a cloud server (such as a road condition management service 1906), or to a roadside unit 2004.”

Regarding claim 17, Kutila in combination with Trappe system according to claim 9, wherein Kutila further teaches:
the system is a server.
Kutila Col. 7 Lines 32-36 disclose “Sensor data 1218 may include measurements of a route segment's external environment. Such measurements of the external environment (which may be made by an autonomous vehicle road environment sensor) may be communicated to a server…”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.T.S./Patent Examiner, Art Unit 3662             

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662